Citation Nr: 0334828	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-20 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the left tibial tubercle with osteoarthritic 
changes and chondromalacia, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an effective date earlier than June 22, 
2000, for a 10 percent evaluation for the residuals of a 
fracture of the left tibial tubercle with osteoarthritic 
changes and chondromalacia.


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1954 to 
October 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  Regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board notes that the veteran underwent a VA orthopedic 
examination in August 2000.  Although the veteran complained 
of episodes of dislocation of his right knee, the examiner 
did not address the presence or absence of any recurrent 
subluxation or lateral instability.  The examiner also failed 
to address the presence or absence of functional impairment 
due to incoordination, weakened movement and excess 
fatigability.  Consequently, the Board has concluded that the 
record is not fully developed for adjudication purposes and 
that an additional examination of the veteran's service-
connected left knee disability is in order.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).

The Board also observes that in April 2002 the RO sent the 
veteran a letter regarding his claim for increase which was 
intended to comply with the notification requirements of 
VCAA.  The letter informed the veteran that if the evidence 
and information requested in the letter were not received 
within one month from the date of the letter, the RO would 
decide the claim based on the evidence of record and any 
records of VA examinations and opinions received by the RO.  
Although the time limit for the submission of additional 
evidence and information was consistent with a VA regulation 
then in effect, the United States Court of Appeals for the 
Federal Circuit has invalidated the VA regulation to the 
extent that it authorized VA to deny a claim before the 
expiration of the one-year period for response provided by 
38 U.S.C.A. § 5103(b).  See Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010, (Fed Cir., Sep. 22, 2003).  

The Board further notes that the veteran has not been 
provided with the required notice with regard to his claim of 
entitlement to an effective date earlier than June 22, 2000, 
for a 10 percent rating for his left knee disability.

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should send the appellant a 
letter pertaining to the issues on appeal 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The appellant should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant, and 
request him to provide the outstanding 
evidence.

3.  Upon completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination by a 
physician with the appropriate expertise 
to determine the nature and extent of the 
veteran's left knee disability.  The 
claims folder must be made available to 
and reviewed by the examiner before 
completion of the examination report.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected left knee disability.

The examiner should provide an opinion 
concerning the degree of severity of any 
currently present instability or 
subluxation of the veteran's left knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.  

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

4.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  Then, the RO should readjudicate the 
issues on appeal.  In evaluating the 
veteran's service-connected left knee 
disability, the RO should consider DeLuca 
v. Brown, 8 Vet.App. 202 (1995), 38 
C.F.R. §§ 4.40 and 4.45.  The RO should 
also consider all potentially applicable 
diagnostic criteria and whether there are 
components of the disability that should 
be separately rated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action until he is otherwise notified 
by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




